Per Curiam :
Construing this article as we think it would be understood by people generally (Turton v. N. Y. Recorder Co., 144 N. Y. 144), we have no doubt that it is libelous. It charges the plaintiff in substance and effect with maladministering' his office in the past for unlawful purposes, and with being such a corrupt character that he is ready and willing to repeat and continue the like maladministration, and so facile an instrument in the hands of certain “lingsters” that he is willing to prostitute his office to subserve their unlawful purposes.
We consider the article as a whole. It is so written as to leave the impression upon the mind of the reader that the plaintiff has been and still is an officer who has criminally abused and is willing to continue to abuse criminally his very responsible office.
The interlocutory' judgment is affirmed, with costs, with the usual leave to the defendant to answer upon payment of costs in this court and below.
All concurred, except Herrick, J., not sitting.
Order and judgment affirmed, with costs, with leave to the defendant to withdraw demurrer and answer within twenty days after service of a copy of this order and ujion payment of costs.